     Case 2:20-cr-00320-JAD-BNW Document 32 Filed 02/05/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                     ***
 4   UNITED STATES OF AMERICA,                                 Case No. 2:20-cr-00320-JAD-BNW
 5                  Plaintiff,
                                                                             ORDER
 6          v.
 7   BRANDON WONG,
 8                  Defendant.
 9

10          Before the Court is Defendant’s Unopposed Motion for Temporary Modification of Pre-Trial
11   Release Conditions (ECF No. 31) requesting that Defendant’s pretrial release conditions be
12   temporarily modified to allow him to travel to Ohio to attend his brother’s wedding. There is no
13   objection to this request.
14          Accordingly, IT IS HEREBY ORDERED that Defendant’s Unopposed Motion for
15   Temporary Modification of Pre-Trial Release Conditions (ECF No. 31) is GRANTED as follows:
16          1.      Defendant shall be allowed to travel to Ohio from February 10, 2021 through
17   February 15, 2021.
18          2.      Defendant shall provide Pretrial Services with a specific itinerary detailing the
19   location in Ohio to which he is traveling, his contact information while he is in Ohio, and any other
20   related information Pretrial Services requests.
21          3.      All other conditions of Defendant’s pretrial supervision remain in effect.
22

23          DATED this 5th day of February, 2021
24

25
                                                   ELAYNA J. YOUCHAH
26                                                 UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
